Citation Nr: 0900525	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than October 23, 
2003, for the grant of service connection (and compensation) 
for  post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to March 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD effective June 25, 2004.  The 
veteran disagreed with the effective date assigned.  In a 
September 2005 rating decision the RO found that the 
effective date assigned was clearly and unmistakably 
erroneous, and assigned an earlier effective date of October 
23, 2003; the RO also issued a statement of the case that 
addressed "Whether the effective date of compensation for 
post-traumatic stress disorder was a clear and unmistakable 
error."  Because this characterization of the claim (as one 
of CUE) imposes a greater standard of proof on the veteran 
than is required, the issue has been recharacterized as 
stated on the preceding page.  Notably, neither the veteran, 
nor his representative has asserted any specific claim of 
error in a prior final rating decision that denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  Prior unappealed rating decisions in May 1997, March 
2000, and April 2002 denied, and declined to reopen, 
respectively, the veteran's claims seeking service connection 
for PTSD; CUE in those decisions has not been alleged.

2.  After the April 2002 rating decision, the earliest 
communication from the veteran expressing that he was seeking 
service connection for PTSD was received on October 23, 2003.


CONCLUSION OF LAW

An effective date prior to October 23, 2003 for the grant of 
service connection and compensation for PTSD is not 
warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decision on appeal granted service connection 
for PTSD and assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  After 
the veteran disagreed with the effective date assigned, a 
September 2005 rating decision readjudicated the matter, and 
assigned the (earlier) effective date of October 23, 2003 
that is now on appeal (and a statement of the case issued 
simultaneously provided notice on the "downstream" issue of 
an earlier effective date.  A November 2007 rating decision 
again readjudicated the matter after further development was 
completed.  See 38 U.S.C.A. § 7105.  Neither the veteran nor 
his representative has alleged that notice in this matter was 
less than adequate. 

All evidence relevant to the instant claim is associated with 
the veteran's claims file.  It is noteworthy that 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various 
points in time and application of governing law to those 
findings.  Generally, further development of the evidence is 
not necessary unless it is alleged that evidence 
constructively of record is outstanding.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis


Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3,155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.

The veteran argues, in essence, that he is entitled to an 
effective date in 1996, when he filed his original claim 
seeking service connection for PTSD.  However, May 1997, 
March 2000, and April 2002 rating decisions, respectively, 
denied his original claim and declined to reopen it.  He did 
not appeal those decisions.  Consequently, they became final 
and are not subject to revision in the absence of CUE in 
those decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  The veteran has not made any specific 
allegation of CUE in any of those prior decision, and they 
each constitute a legal bar to an effective date prior to the 
dates of those decisions.  
After the April 2002 rating decision, the first communication 
received by VA from the veteran expressing a belief of 
entitlement to service connection for PTSD was the 
communication received on October 23, 2003, on which the 
current effective date of award is based.  The only question 
before the Board at this time is whether subsequent to the 
April 2002 rating decision and prior to October 23, 2003 the 
veteran communicated an intent to reopen his claim of service 
connection for PTSD.  There is no evidence in the record (or 
indeed allegation by the veteran or his representative) that 
he did so. 

Accordingly, as a matter of law the appeal seeking an 
effective date prior to October 23, 2003 for the grant of 
service connection and compensation for PTSD must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to October 23, 2003 for the grant of 
service connection, and compensation, for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


